     Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                CRIMINAL ACTION

VERSUS                                                  NO. 14-246

LIONEL THOMAS                                           SECTION "B”

                             ORDER AND REASONS

     Considering        defendant    Lionel        Thomas’s      Motion      for

Compassionate    Release     (Rec.   Doc.   106)    and    the   government’s

opposition (Rec. Doc. 108),

     IT IS ORDERED that the motion (Rec. Doc. 106) is DENIED.

LAW AND ANALYSIS

  A. Exhaustion of Administrative Remedies

     A motion to reduce sentence under 18 U.S.C. § 3582(c)(1)(A)

may be granted only if filed “after the defendant has fully

exhausted all administrative rights to appeal a failure of the

Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the

warden of the defendant’s facility, whichever is earlier. . . .”

18 U.S.C. § 3582(c)(1)(A). If the defendant can show that he

exhausted all administrative remedies, the court may reduce the

defendant’s     term    of   imprisonment   upon    a     finding    that   “(i)

extraordinary and compelling reasons warrant such a reduction” and

“(ii). . .such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.” Id.


                                      1
       Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 2 of 10



      It is undisputed that defendant Lionel Thomas (“Thomas”) has

exhausted    his     administrative      requirements       before      filing     the

instant motion. Rec. Doc. 106 at 2-3; Rec. Doc. 108 at 12. Without

providing    supporting      documentation,       Thomas    maintains      that    he

submitted an internal request for compassionate release in early

September 2020 that was subsequently denied in October 2020. Rec.

Doc. 106 at 2-3. The government confirmed with BOP that such a

request was received and denied within that period. Rec. Doc. 108

at 9. Because Thomas has established administrative exhaustion, we

may proceed to the merits of his motion.

    B. Extraordinary and Compelling Reasons

      The Sentencing Commission identified four “extraordinary and

compelling reasons” that may warrant a sentence reduction: (1)

medical conditions, (2) age, (3) family circumstances, and (4)

“other reasons.” U.S.S.G. § 1B1.13 cmt. n.1(A)-(D)(2018). When the

defendant    seeks     compassionate         release   on   the    basis      of   his

underlying    medical      conditions,       “extraordinary       and   compelling”

reasons exist when the defendant, who does not pose a danger to

the community, is suffering from a terminal illness 1, a serious

physical or medical condition, serious functional or cognitive

impairment,    or    experiencing     deteriorating         physical     or   mental

health    because     of    age   that        substantially       diminishes       the


1
  The Sentencing Commission included the following examples of a “terminal
illness”: metastatic solid-tumor cancer, amyotrophic lateral sclerosis (ALS),
end-stage organ disease, and advanced dementia. See U.S.S.G. 1B1.13.

                                         2
     Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 3 of 10



defendant’s    ability    to   provide    self-care.   United    States   v.

Henderson, No. 11-271, 2020 WL 2850150, at *2 (E.D.La. June 2,

2020)(Milazzo, J.)(citing U.S.S.G. § 1B1.13). “The courts that

granted compassionate release on those bases largely have done so

for defendants who had already served the lion’s share of their

sentences and presented multiple, severe, health concerns.” U.S.

v. Thompson, 984 F.3d 431, 434-35 (5th Cir. 2021).

     The      defendant    bears    the     burden     in     demonstrating

“extraordinary or compelling reasons”. See United States v. Jones,

836 F.3d 896, 899 (8th Cir. 2016). Courts often deny a defendant’s

request for failure to demonstrate an extraordinary or compelling

justification for compassionate release. See Henderson, 2020 WL

2850150 at *3 (“Defendant does not point to, nor do the medical

records provided by the Government reveal, any medical condition

that might warrant an extraordinary and compelling reason to grant

his release.”); United States v. Wells, No.: 17-104, 2021 WL

199386, at *3 (E.D.La. Jan. 19, 2021)(Barbier, J.)(“Defendant has

merely   alleged   that   he   suffers    from   kidney     disease   without

attaching any supporting evidence of said disease, nor identifying

what particular ailment Defendant suffers from.”); United States

v. Sonnier, No. 14-168, 2020 WL 4601638, at *3 (E.D.La. Aug. 11,

2020)(Africk, J.)(denying motion for compassionate release because

defendant failed to demonstrate a serious physical or medical

condition).

                                     3
     Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 4 of 10



     In Raymer, the defendant’s medical history that revealed a

lack of any serious physical or medical condition undermined his

motion for compassionate release. United States v. Raymer, No.

4:17-CR-153, 2020 WL 3451855, at *3 (E.D.Tex. June 23, 2020). The

court noted that the health conditions complained of by defendant,

including asthma, bronchitis, borderline obesity, and fatty liver

disease, were either managed by prescribed medication or did not

amount to a serious medical condition. Id.

     This Court has also consistently found that obesity is not an

extraordinary or compelling reason for release. See United States

v. Gheith, No. 14-69, 2020 WL 5850162, at *4 (E.D.La. Oct. 1,

2020)(Africk, J.)(“Gheith’s undocumented obesity, assuming it is

a condition he suffers, does not rise to the level of extraordinary

and compelling.”); United States v. Sentimore, No: 04-382, 2020 WL

7630778, at *2 (E.D.La. Dec. 22, 2020)(Lemmon, J.); United States

v. Brumfield, No. 13-94, 2020 WL 4747710, at *5 (E.D.La. Aug. 17,

2020)(Africk, J.); United States v. Glover, No. 11-290, 2020 WL

5712397, at *3 (E.D.La. Sept. 24, 2020)(Vance, J.)(“Obesity – even

in combination with other medical conditions that increase the

risk of serious illness – has been held insufficient grounds for

compassionate release even with the threat of the pandemic.”).

     Thomas moves for a sentence reduction on the basis that his

various   medical   conditions,     including    bronchitis,     pulmonary

disease, intense respiratory condition, and obesity, render him at

                                    4
     Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 5 of 10



risk of contracting COVID-19. Rec. Doc. 106 at 1-2. Thomas asserts

that the health conditions in toto place him at a higher risk of

contracting and potentially dying of the virus. Id. at 4.

     However, Thomas’s assertions are not supported by his prison

medical    records.   The    medical    records    generally    indicate     that

Thomas never reported any serious health issues to the facility’s

medical    personnel,    including     conditions      cited   in   his motion.

Notably, Thomas omits to mention that he was exposed to a COVID-

positive individual and later tested positive himself in August

2020, prior to the filing of the instant motion. Consequently,

Thomas was placed into quarantine, during which medical personnel

regularly checked Thomas’s temperature and monitored his symptoms.

Throughout his ten-day quarantine, Thomas was reportedly symptom-

free of serious consequences since his initial COVID-positive

diagnosis    and   was   released      from   isolation upon        his   complete

recovery. Rec. Doc. 108-2 at 1-5.

     In cases where the movant already contracted COVID while in

custody,    courts    have    generally       denied   compassionate      release

because the defendant’s recovery demonstrates the prison’s ability

to provide adequate medical care. United States v. Batiste, No.

06-145, 2021 WL 878513, at *2 (E.D.La. Mar. 9, 2021)(Lemmon, J.);

Raymer, 2020 WL 3451855 at *3; Gheith, 2020 WL 5850162 at *5;

United States v. Gallegos, No. 4:17-CR-568, 2020 WL 3403032, at *3

(S.D.Tex. June 19, 2020)(“Having already contracted and fully

                                        5
        Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 6 of 10



recovered from COVID-19, the Court cannot say that Defendant’s

asthma ‘substantially diminishes his ability. . .to provide self-

care within the environment of a correctional facility.”); but cf.

United     States     v.   Arreola-Bretado,        445    F.Supp.3d      1154,   1158

(S.D.Cal. 2020)(granting compassionate release to defendant whose

COVID    positive     diagnosis     exacerbated        her   multiple    underlying

medical conditions and put her at a “heightened risk of grave

COVID-19 complications”).

     Thomas fails to demonstrate that he suffers a serious physical

or medical condition or series of same that diminish his ability

to provide self-care. Thomas’s medical records indicate that he

does not suffer any significant ailments and shows access to

reasonably      adequate      medical          care.     Additionally,     Thomas’s

relatively     mild    case   and   full       recovery   from   COVID    negates   a

conclusion that continued custody would place his health at a

heightened risk.

        Furthermore, general concerns regarding COVID is insufficient

to justify compassionate release. See U.S. v. Raia, 954 F.3d 594,

597 (3rd Cir. 2020)(“the mere existence of COVID-19 in society and

the possibility that it may spread to a particular prison alone

cannot independently justify compassionate release”); Sonnier,

2020 WL 4601638 at *4; Henderson, 2020 WL 2850150 at *3. Thomas

raises concerns about BOP’s ability to protect inmates from the

virus and claims that the vaccine will not be available to them

                                           6
        Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 7 of 10



for another 6-8 months. Rec. Doc. 106 at 3-5. However, as of the

date of this order, BOP reports that 134 staff members and 651

inmates at Thomas’s facility have been vaccinated. 2 Therefore,

considering the aforementioned mitigating circumstances, we find

that there are no extraordinary or compelling reasons that justify

compassionate release at this time.

     C. Safety to Others and the Community

        Even   if   we     were    to   find     Thomas’s   circumstances       to   be

extraordinary or compelling, Thomas fails to demonstrate that his

early release would not pose a threat to safety to others and the

community. The defendant seeking compassionate release also bears

the burden to “demonstrate that he is ‘not a danger to the safety

of any other person or to the community, as provided in 18 U.S.C.

§ 3142(g).’” United States v. Reed, 464 F.Supp.3d 854, 860 (E.D.La.

2020)(Fallon, J.). “Section 3142(g) requires the court to consider

factors     such    as   the      nature   and   circumstances     of    the   charged

offense, the history and characteristics of the defendant, and the

nature of seriousness of the danger to a person or the community

at large posed by the defendant’s release.” Id.

        Although a defendant may not have been convicted of a violent

crime,     “that    does    not    make    his   offense    any   less   serious     or

dangerous to the community.” United States v. Bailey, No: 17-244,



2
    See https://www.bop.gov/coronavirus/index.jsp

                                            7
      Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 8 of 10



2020 WL 6701533, at *3 (E.D.La. Nov. 13, 2020)(citing United States

v. Leon, 766 F.2d 77, 81 (2d Cir. 1985)(“The harm to society caused

by   narcotics    trafficking         is       encompassed       within     Congress’

definition of ‘danger.’”)).

     In Guyot, this Court considered the defendant’s extensive

criminal history, which indicated that he was a “prolific drug

dealer” and had a tendency towards recidivism, committing similar

offenses while on supervised release. United States v. Guyot, No.

03-355, 2021 WL 230251, at *3 (E.D.La. Jan. 22, 2021)(Fallon, J.).

Finding that the factors weighed against early release, this Court

denied    compassionate    release,         in   part,     because    “Mr.    Guyot’s

pattern of dangerous conduct related to drug trafficking exposes

the community to a serious risk.” Id. at *4; see United States v.

Lacayo,   No.   13-77,    2020   WL    7183367,      at    *4    (E.D.La.    Dec.    7,

2020)(Fallon, J.)(same); see also Wells, 2021 WL 199386 at *3

(finding that defendant’s “long and troublesome criminal history,

including   multiple     drug    convictions”,        and       previous    probation

violations preclude a granting of compassionate release).

     Likewise,    in     Bailey,      the      defendant     was   involved     in    a

“substantial     interstate      heroin        distribution      conspiracy”     that

reached Arizona, Chicago, and New Orleans. Bailey, 2020 WL 6701533

at *3. “Given the interstate heroin trafficking network, the volume

of heroin that Defendant was distributing, and the relatively small

amount of heroin that could be lethal to a user, it is apparent to

                                           8
      Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 9 of 10



the Court that Defendant could pose a serious danger to many

communities if released.” Id.

      Thomas’s criminal background reflects a distinct inability to

avoid criminal conduct both while in custody and on release. He

was convicted for committing federal and state drug offenses, and

on multiple occasions while on release for those offenses, Thomas

was either stopped or arrested by law enforcement, who seized at

least $61,668 in connection to the drug trafficking operation. See

generally Rec. Doc. 59. Thomas also admitted to orchestrating

further trafficking operations by use of Orleans Parish Prison’s

phone system. Id. During one of those phone calls, Thomas admitted

that he had another $20,000 that the police missed. Id. Thomas

also admitted to selling heroin directly to a confidential source

in a transaction monitored by law enforcement. Rec. Doc. 108 at

19.

      Although he was not convicted of a violent crime, Thomas’s

criminal history reflects a pattern of dangerous behavior that

belittles     is   request    for     early    release.     His      substantial

involvement in drug trafficking and directing others to continue

his trafficking operations while he was in prison presents a

substantial    threat   to   the    safety    of   the   community    if   he   is

released. Moreover, if we were to grant Thomas’s motion, he would

have only served 6½ years of a 22-year sentence, which would




                                       9
     Case 2:14-cr-00246-ILRL Document 111 Filed 04/30/21 Page 10 of 10



significantly undercut the serious nature of his offense, the

deterrent value of his sentence, and public protection.

     New Orleans, Louisiana this 30th day of April, 2021



                                  ___________________________________
                                  SENIOR UNITED STATES DISTRICT JUDGE




                                    10
